Citation Nr: 1421259	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-15 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a neurological disorder (to include traumatic brain injury).


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1976 to December 1979, as well as a period of active duty for training from August 1975 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Board remanded the claim for service connection in October 2008 for the issuance of a statement of the case, and again in June 2013, to provide the Veteran with a hearing before a Veterans Law Judge.

The Veteran testified at an August 2013 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Virtual VA record.  The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files.

The Board notes that the issues of entitlement to service connection for hearing loss and for a psychiatric disability are addressed in a separate Board remand.  The separation of the issues was necessary due to the fact that separate hearings were held in conjunction with his appeal.  At the August 2013 hearing before the undersigned, the Veteran testified as to all of the issues on appeal.  At a previous, August 2008 hearing, however, which was held in front of a different Veterans Law Judge, the testimony only addressed the hearing loss and psychiatric disability claims, as the neurological disability claim was not before the Board at that time.  The law requires that the Veterans Law Judge who conducts a hearing on an issue on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  


FINDING OF FACT

The Veteran's neurological disability, including the residuals of traumatic brain injury, had its onset during active duty service.

CONCLUSION OF LAW

A neurological disability was incurred during active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be warranted in the case of a pre-service disability that was aggravated during active duty service.  38 C.F.R. § 3.306.  A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on the entrance examination report.  38 C.F.R. § 3.304(b).  The presumption of soundness is rebutted where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto, and was not aggravated by such service.  Id.  

Although this case presents a complicated set of facts related to multiple brain injuries, one prior to service, and one during service, as well as to the etiology of the Veteran's current neurological deficits, with competing medical opinions suggesting either pre-service or in-service incurrence of a neurological disability, the adjudication itself is actually straightforward; service connection is warranted, because there is not clear and unmistakable evidence of a pre-existing neurological disability, and the preponderance of the evidence demonstrates an in-service incurrence of traumatic brain injury.  

There is no question that the Veteran has a current neurological disability.  His private neuropsychiatrist, in December 2013, provided diagnoses of essential and other specified forms of tremor, convulsions, personal history of traumatic brain injury, and encephalopathy. 

The evidence is also clear from the service treatment records that the Veteran suffered a concussion in service in July 1976, after a head injury that required stitches.  Following the head injury, the Veteran began reporting symptoms of headaches, dizziness, and other symptoms, including personality changes, between 1976 and 1978.  

As such, two questions remain: first, whether a disability pre-existed service; and second, whether the current disability is related to that in-service injury, either on a direct basis, or due to aggravation.  

Concerning the question of pre-existence, the Veteran's May 1975 examination for entrance into the regular Army noted no neurological defects.  As such, the presumption of soundness applies unless there is clear and unmistakable evidence that the disability pre-existed service; here, there is not such evidence, and thus the presumption is not rebutted.  38 C.F.R. § 3.304(b).  Specifically, the evidence demonstrates a pre-service brain injury, but fails to demonstrate, clearly and unmistakably, that a resulting disability was manifest at the Veteran's entry into active duty service.  According to medical reports of record, the Veteran underwent a craniotomy and excision of an arteriovenous malformation of the right frontal love of his brain in the early 1970s, following an aneurism.  He subsequently developed a scalp infection, which necessitated a removal of a portion of his skull, and its replacement with an acrylic plate.  

The evidence is mixed regarding the existence of a disability at the outset of service.  Notably, a July 1975 report form a neurologist acknowledged the brain injury history, but a neurological examination was "essentially within normal limits."  Dr. W.M., the Veteran's treating neuropsychiatrist, opined in a May 2012 report that he had recovered completely from his surgery prior to service.  Dr. R.K. opined in November 2005 that the Veteran was stable after the surgery, based on a review of the medical record.  

In contrast, various other providers have opined that the disability pre-existed service.  Dr. G.G., in July 2004, relied on May 2004 CT scan findings for his opinion that the injury related to the 1970 surgery, although outwardly resolved prior to service, had continued to present "subtle but significant limitations" throughout his life.  The January 2013 VA examiner, Dr. L.S.S., opined that the 1970 injury and surgery were productive of the Veteran's current disability, and that the disability has been present since 1970.  Dr. M.P., a private medical provider, also opined that the disability pre-existed service.  

Thus, though there is conflicting evidence of a pre-service disability, the Board is unable to find, by clear and unmistakable evidence that such a disability was present prior to the Veteran's period of active duty.  The Board specifically finds compelling in this regard the July 1975 findings of neurological normalcy.  The opinions suggesting the existence of a continuing disability since the 1970 surgery provide reasons why the 1975 neurological examination should not be considered authoritative, but the Board finds that the neurologist's opinion who actually treated him at that time, especially when considered with the Veteran's examination for entry into active duty, prevent a finding of clear and unmistakable evidence of a pre-service disability.  As such, the presumption of soundness is undisturbed.  38 C.F.R. § 3.304.

With the presumption of soundness intact, the Board considers the issue of entitlement to service connection on a direct basis.  There is significant evidence of an in-service occurrence of the current neurological disability, related to the July 1976 concussion.  Dr. W.M. specifically indicated in December 2013 that the Veteran's concussion, which he referred to as a traumatic brain injury, was "more likely than not" the cause of the Veteran's longstanding neurological symptoms.  He related the Veteran's history of neurological symptoms since that time as a basis for his opinion.  Dr. R.K. opined in November 2005 that the Veteran's neurological condition became seriously compromised after suffering a head injury in 1976 "on top of previous surgery and subarachnoid hemorrhage six years prior."  Since the in-service injury, per Dr. R.K., "he has been suffering many neuropsychiatric issues consistent with [those] commonly seen after head injury and much worse in his case because of previous surgery on the brain."  Dr. M.P. opined in May 2005 that "all . . . neurological signs and symptoms are related to head injury aggravated by military service," and that "if he had all [of his neurological problems at the outset of his service], he would not have been able to pass [the] initial physical exam required by [the] military."

Although opinions of Drs. G.G. and L.S.S. all relate the disability to prior to service, and find no evidence of aggravation of the disability during service, such opinions necessarily suggest that neurological symptoms were present during service.  The Board finds that those opinions cannot be viewed as weighing against the claim.  As the disability did not clearly and unmistakably pre-exist service, they relied on an inaccurate factual premise, and are thus not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

Only K.D.N., the December 2010 VA psychiatric examiner, opined that the disability began after service.  That examiner, however, was primarily focused on the Veteran's psychiatric history, rather than his neurological history.

Although there is conflicting medical evidence in this case, the Board finds that the opinion of Dr. R.K. is most probative of the matter.  Id.  In his opinion, Dr. R.K. addressed the pre-service, in-service, and post-service neurological testing, and explained that the onset of the neurological symptoms in service were the first manifestation of the current disability.  His opinion is supported by the opinions of Dr. W.M. and M.P.  

The Board does not find the December 2010 VA examiner's opinion to be highly probative.  In addition to the fact that the examiner was primarily concerned with the Veteran's psychiatric history, she provided no rationale in support of her opinion regarding the Veteran's neurological condition, that his "cognitive limitations . . . are not related to his military experience."  Id.  

As such, the Board finds that the evidence is at least in equipoise that the Veteran's neurological disability had its onset during active duty service.  Hence, service connection on a direct basis is warranted.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for a neurological disability, including the residuals of traumatic brain injury, is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


